              Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 1 of 29




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3
   Email: cline@johndclinelaw.com
 4
   KEVIN M. DOWNEY (Admitted Pro Hac Vice)
 5 LANCE A. WADE (Admitted Pro Hac Vice)
   AMY MASON SAHARIA (Admitted Pro Hac Vice)
 6 KATHERINE TREFZ (CA State Bar No. 262770)
   WILLIAMS & CONNOLLY LLP
 7
   725 Twelfth Street, NW
 8 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 9 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

10 Attorneys for Defendant ELIZABETH A. HOLMES

11

12
                                UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                     SAN JOSE DIVISION

16
     UNITED STATES OF AMERICA,               )   Case No. CR-18-00258-EJD
17                                           )
             Plaintiff,                      )   MOTION TO DISMISS AS TIME-BARRED
18                                           )   COUNTS THREE THROUGH EIGHT AND TEN
        v.
                                             )   OF THE SECOND SUPERSEDING
19                                           )   INDICTMENT AND COUNTS THREE
     ELIZABETH HOLMES and
20   RAMESH “SUNNY” BALWANI,                 )   THROUGH EIGHT, TEN, AND ELEVEN OF
                                             )   THE THIRD SUPERSEDING INDICTMENT
21           Defendants.                     )
                                             )   Date: October 6, 2020
22                                           )   Time: 10:00 AM
                                             )   CTRM: 4, 5th Floor
23
                                             )
24                                           )   Hon. Edward J. Davila
                                             )
25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 2 of 29




 1                                         MOTION TO DISMISS

 2         PLEASE TAKE NOTICE that on October 6, 2020, at 10:00 a.m., or on such other date and time

 3 as the Court may order, in Courtroom 4 of the above-captioned Court, 280 South 1st Street, San Jose,

 4 CA 95113, before the Honorable Edward J. Davila, Defendant Elizabeth Holmes will and hereby does

 5 respectfully move the Court pursuant to Rules 8 and 12 of the Federal Rules of Criminal Procedure to

 6 dismiss Counts Three through Eight and Ten of the Second Superseding Indictment and Counts Three

 7 through Eight, Ten, and Eleven of the Third Superseding Indictment as time-barred under 18 U.S.C.

 8 § 3282. The Motion is based on the below Memorandum of Points and Authorities, the record in this

 9 case, and any other matters that the Court deems appropriate.

10

11 DATED: August 28, 2020

12

13                                                     /s/ Amy Mason Saharia
                                                       KEVIN DOWNEY
14                                                     LANCE WADE
                                                       AMY MASON SAHARIA
15                                                     KATHERINE TREFZ
                                                       Attorneys for Elizabeth Holmes
16

17

18

19

20

21

22

23

24

25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                  Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 3 of 29




 1                                                            TABLE OF CONTENTS

 2                                                                                                                                                   Page

 3 MEMORANDUM OF POINTS AND AUTHORITIES .............................................................................1

 4 BACKGROUND .........................................................................................................................................2
   ARGUMENT ...............................................................................................................................................4
 5
       I.    Counts Three through Eight Are Time-Barred. ...................................................................5
 6     II.   Counts Ten and Eleven Are Time-Barred. ..........................................................................8
 7           A.          The Government’s Filing of the Information Did Not Toll the Statute
                         of Limitations for Purposes of 18 U.S.C. § 3282.....................................................9
 8
                         1.          The filing of an information without the defendant’s consent
 9                       does not satisfy Section 3282...................................................................................9
10                                    2.      The limited cases that reached the contrary conclusions are
                                      irrelevant and/or wrongly decided. ........................................................................15
11
                           B.         18 U.S.C. § 3288 Does Not Help the Government. ...............................................20
12
      CONCLUSION ..........................................................................................................................................22
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
      SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                                                 i
                 Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 4 of 29




 1                                                    TABLE OF AUTHORITIES

 2                                                                   CASES

 3                                                                                                                                      Pages

 4 Davis v. Mich. Dep’t of Treasury, 489 U.S. 803 (1989) ............................................................................14

 5 Jaben v. United States, 381 U.S. 214 (1965) ..................................................................................... passim

 6 Keene Corp. v. United States, 508 U.S. 200 (1993) ..................................................................................14

 7 Puerto Rico v. Franklin Cal. Tax-Free Tr., 136 S. Ct. 1938 (2016) ...........................................................9

 8 Smith v. United States, 360 U.S. 1 (1959) .................................................................................................11

 9 Toussie v. United States, 397 U.S. 112 (1970) ..........................................................................................15

10 United States v. Beardslee, 197 F.3d 378 (9th Cir. 1999) ...........................................................................4

11 United States v. Burdix-Dana, 149 F.3d 741 (7th Cir. 1998) ............................................................ passim

12 United States v. Clawson, 104 F.3d 250 (9th Cir. 1996) .....................................................................20, 21

13 United States v. Clemenic, 1988 U.S. Dist. LEXIS 12601 (N.D. Ill. Oct. 24, 1988) ................................10

14 United States v. Cooper, 956 F.2d 960 (10th Cir. 1992) ...........................................................................18

15 United States v. Ellis, 622 F.3d 784 (7th Cir. 2010) ..................................................................................10

16 United States v. Gonsalves, 675 F.2d 1050 (9th Cir. 1982).......................................................................15

17 United States v. Hsin-Yung, 97 F. Supp. 2d 24 (D.D.C. 2000) ..................................................................19

18 United States v. Italiano, 894 F.2d 1280 (11th Cir. 1990)...........................................................................6

19 United States v. Liu, 731 F.3d 982 (9th Cir. 2013) ..............................................................................5, 6, 7

20 United States v. Machado, 2005 WL 2886213 (D. Mass. Nov. 3, 2005) ................................11, 18, 19, 20

21 United States v. Marifat, 2018 WL 1806690 (E.D. Cal. Apr. 17, 2018) ...................................................21

22 United States v. Moore, 37 F.3d 169 (5th Cir. 1994).................................................................................10

23 United States v. O’Neill, 463 F. Supp. 1205 (E.D. Pa. 1979) ..................................................................6, 7

24 United States v. Ratcliff, 245 F.3d 1246 (11th Cir. 2001) .......................................................................6, 7

25 United States v. Salmonese, 352 F.3d 608 (2d Cir. 2003) ...........................................................................6

26
      MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
      SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                                          ii
                   Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 5 of 29




 1                                                                                                                                                      Pages

 2 United States v. Spanier, 744 F. App’x 351 (9th Cir. 2018)........................................................................6

 3 United States v. Stewart, 425 F. Supp. 2d 727 (E.D. Va. 2006) ..........................................................17, 18

 4 United States v. Tadros, 310 F.3d 999 (7th Cir. 2002) ................................................................................4

 5 United States v. Teran, 98 F.3d 831 (5th Cir. 1996) ..................................................................................10

 6 United States v. Thompson, 287 F.3d 1244 (10th Cir. 2002).....................................................................10

 7 United States v. Vitanov, 2007 WL 1793584 (D. Ariz. June 19, 2007) .......................................................7

 8 United States v. Watson, 941 F. Supp. 601 (N.D. W. Va. 1996) .........................................................18, 19

 9 United States v. Wessels, 139 F.R.D. 607 (M.D. Pa. 1991) .......................................................................10

10 Whitman v. Am. Trucking Ass’ns, Inc., 531 U.S. 457 (2001) ....................................................................14

11                                             CONSTITUTION, STATUTES, AND RULES

12 U.S. Const. amend V..................................................................................................................................10

13 U.S. Const. amend VI ................................................................................................................................21

14 18 U.S.C. § 1343 ..........................................................................................................................................2

15 18 U.S.C. § 3238 ........................................................................................................................................19

16 18 U.S.C. § 3282 ................................................................................................................................ passim

17 18 U.S.C. § 3288 ................................................................................................................................ passim

18 18 U.S.C. § 3293 ........................................................................................................................................14

19 18 U.S.C. § 3294 ........................................................................................................................................14

20 18 U.S.C. § 3300 ........................................................................................................................................14

21 I.R.C. § 6531 ..............................................................................................................................................16

22 Fed. R. Crim. P. 3 ......................................................................................................................................12

23 Fed. R. Crim. P. 4 ................................................................................................................................12, 13

24 Fed. R. Crim. P. 5 ................................................................................................................................12, 13

25 Fed. R. Crim. P. 7 .............................................................................................................................. passim

26
       MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
       SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                                                  iii
                  Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 6 of 29




 1                                                                                                                                                    Pages

 2 Fed. R. Crim. P. 10 ......................................................................................................................................9

 3 Fed. R. Crim. P. 58 ....................................................................................................................................10

 4 Fed. R. Evid. 404 .........................................................................................................................................3

 5                                                            OTHER AUTHORITIES

 6 Black’s Law Dictionary (2020) ...................................................................................................................9

 7 Merriam-Webster’s Dictionary (2020) ........................................................................................................9

 8 Webster’s Collegiate Dictionary (2020) ......................................................................................................9

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
      SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                                                 iv
                Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 7 of 29




 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2          Counts Three through Eight and Ten of the Second Superseding Indictment (“SSI”) and Counts

 3 Three through Eight, Ten, and Eleven of the Third Superseding Indictment (“TSI”), charging individual

 4 acts of wire fraud, are time-barred.1 A five-year statute of limitations governs this case. See 18 U.S.C.

 5 § 3282. Counts Three through Eight are based on alleged investor-related wirings that occurred in 2013

 6 and 2014—well more than five years before the grand jury returned the TSI on July 28, 2020. And

 7 because the TSI charges a scheme to defraud “investors” that is materially broader in length and scope

 8 than the one charged in the (First) Superseding Indictment, the previous indictment does not toll the

 9 statute of limitations for Counts Three through Eight. If the government wanted to charge wire-fraud

10 counts based on the new scheme to defraud that it has charged in the TSI, it was required to do so within

11 five years of the charged wirings.

12          Counts Ten and Eleven similarly are time-barred. They charge new counts of wire fraud, based

13 on new wirings occurring in May 2015—more than five years before the grand jury returned the TSI in

14 July 2020. The government has suggested in prior briefing that its filing of an information in May

15 2020—which it did with full knowledge that Ms. Holmes did not consent to prosecution by

16 information—served to toll the statute of limitations on these charges. That is incorrect. To toll the

17 statute of limitations, the government must “institute” an information, and an information cannot be

18 “instituted” without a defendant’s waiver of her right to be tried by a grand jury. The opposite

19 conclusion would give the government the right to extend the statute of limitations sua sponte in any

20 case, against anyone, just by filing a patently unconstitutional information. This Court should reject that

21 dangerous construction of 18 U.S.C. § 3282.

22          Counts Three through Eight and Ten of the Second Superseding Indictment and Counts Three

23 through Eight, Ten, and Eleven of the Third Superseding Indictment should be dismissed.

24

25          1
           Ms. Holmes focuses her argument here on the Counts in the Third Superseding Indictment, but
   the same reasoning bars the identical Counts that were returned as part of the Second Superseding
26 Indictment, ECF No. 449, on July 14, 2020.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         1
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 8 of 29




 1                                              BACKGROUND

 2          Counts Three through Eight. Counts Three through Eight of the TSI charge wire fraud under 18

 3 U.S.C. § 1343. Each alleges that Ms. Holmes engaged in a scheme to defraud “investors” and

 4 transmitted or caused to be transmitted wire communications in furtherance of that alleged scheme. TSI,

 5 ECF No. 469 ¶ 24. The TSI alleges six wire communications occurring on the following dates:

 6 December 30, 2013; December 31, 2013 (two counts); February 6, 2014; and October 31, 2014 (two

 7 counts). Id.

 8          The specific wires charged in Counts Three through Eight were also charged in the Superseding

 9 Indictment returned in 2018. See Superseding Indictment, ECF No. 39, ¶ 24. The alleged scheme to

10 defraud, however, was much narrower. The Superseding Indictment alleged that the scheme to defraud

11 “investors” took place between 2013 and 2015. See ECF No. 39, ¶ 11 (“From a time unknown but no

12 later than 2013 through 2015 . . . .”). The TSI, returned nearly two years later, doubles the length of the

13 charged conspiracy: the government now claims that Defendants were engaged in scheme to defraud

14 investors from 2010 to 2015. See TSI ¶ 11 (“From a time unknown but no later than 2010 through 2015

15 . . . .”). That lengthening of the charged conspiracy sweeps in numerous additional investors and alleged

16 statements to investors, made at a different stage in the company’s operations. Notably, the TSI itself

17 draws a distinction between Theranos’ pre-2013 operations and its operations from 2013 onwards. See

18 TSI ¶ 5 (“During its first ten years, from approximately 2003 to 2013, Theranos operated in what

19 HOLMES called ‘stealth mode,’ with little public attention.”); id. ¶ 6 (“In and around 2013, Theranos

20 began to publicize its technological advances.”).

21          The TSI also broadens the scope of the charged scheme to defraud investors by redefining the

22 term “investors.” Paragraph 3 of the Superseding Indictment stated in relevant part: “When Theranos

23 solicited and received financial investments from investors, the money was deposited into its Comerica

24 Bank account.” Ms. Holmes understood “investors” to have its common-sense meaning of equity

25 investors—i.e., individuals who gave Theranos money in exchange for equity shares. Ms. Holmes did

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         2
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 9 of 29




 1 not understand that term to refer to Theranos business partners who did not own equity shares. Nor did

 2 she understand it to include members of Theranos’ Board of Directors who did not convey money to

 3 Theranos as alleged in paragraph 3 of the Superseding Indictment. The Superseding Indictment

 4 confirmed that common-sense meaning. First, the wiring alleged in each wire-fraud count (Counts

 5 Three through Eight) was a transfer of money to Theranos in exchange for Theranos shares. Second, the

 6 indictment distinguished between “investors” and companies with which Theranos had a business

 7 partnership such as Walgreens. The Superseding Indictment characterized the relationship between

 8 Walgreens and Theranos as a “partnership,” not as an investor relationship, ECF No. 39, ¶¶ 10, 12(D),

 9 and alleged that Ms. Holmes made misrepresentations to “investors” about Theranos’ “partnership” with

10 Walgreens, id. ¶ 12(D).

11          The government confirmed this distinction in its brief opposing Ms. Holmes’ motion to dismiss

12 for lack of notice, where it described its discovery production as including documents “from Theranos

13 itself, from former employees of the company, from investors, from business partners of Theranos

14 including its most prominent partner Walgreens,” among others. ECF No. 265, at 4-5 (emphasis added).

15 The government further confirmed this distinction when it provided notice—months before the return of

16 the TSI—that in addition to the conduct charged in the Superseding Indictment, it intended to introduce

17 evidence of misrepresentations to members of Theranos’ Board of Directors “in furtherance of

18 [Defendants’] scheme to defraud investors and patients” and to business partners such as Walgreens and

19 Safeway “[i]n pursuing” “partnerships” (not investments) with these companies pursuant to Federal Rule

20 of Evidence 404(b). Saharia Decl., Ex. A.

21          The TSI adds a new sentence to paragraph 3, which reads: “Theranos’s investors included

22 individuals, entities, certain business partners, members of its board of directors, and individuals and

23 entities who invested through firms formed for the exclusive or primary purpose of investing in

24 Theranos’s securities.” TSI, ¶ 3. The TSI does not state which “certain business partners” it is referring

25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         3
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 10 of 29




 1 to, nor does it state which members of the Theranos Board of Directors are included in this definition.2

 2 On August 21, the government stated in an e-mail that “certain business partners” means Walgreens and

 3 Safeway. Saharia Decl., Ex. B. As to Board members, the government vaguely suggested in the same

 4 e-mail that it intends to include all Board members, whether or not they transferred money to Theranos

 5 in exchange for stock: “Members of Theranos’ board are easily identifiable from the discovery provided

 6 to you. Indeed, many are listed in the stock certificate ledger reflected at THER-0905030.” Id.

 7          Counts Ten and Eleven. Counts Ten and Eleven are new charges of wire fraud that did not

 8 appear in the Superseding Indictment. These counts charge Defendants with transmitting or causing to

 9 be transmitted wire communications in furtherance of a scheme to defraud patients. TSI ¶ 26. The wire

10 communication alleged in Count Ten is the transmission of patient E.T.’s test results on May 11, 2015.

11 Id. The wire communication alleged in Count Eleven is the transmission of patient M.E.’s test results on

12 May 16, 2015. Id.

13          The government first purported to charge these counts in a Superseding Information it filed on

14 May 8, 2020. ECF Nos. 390, 391. Before filing that information, the government asked Ms. Holmes

15 (through counsel) whether she would waive her right to a grand-jury indictment, and she responded that

16 she would not. Decl. of L. Wade in Supp. of Mot. to Dismiss, ECF No. 399-1 ¶ 2. A grand jury

17 returned the Second Superseding Indictment on July 14, 2020 that contained Count Ten but did not

18 contain Count Eleven. ECF No. 449, ¶ 26. The government then added Count Eleven in the Third

19 Superseding Indictment, which was returned on July 28, 2020.

20                                                ARGUMENT

21          The statute of limitations applicable to wire fraud is five years. See 18 U.S.C. § 3282. The

22 limitations period begins to run “when all the elements of the underlying offense have been committed.”

23 United States v. Beardslee, 197 F.3d 378, 385 (9th Cir. 1999). For the wire-fraud counts, all of the

24 elements of the alleged offenses were committed as of the dates of the at-issue wirings. See, e.g., United

25
            2
            Ms. Holmes addresses the duplicitous nature of this definition, and its lack of notice, in
26 separate motions to dismiss.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         4
            Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 11 of 29




 1 States v. Tadros, 310 F.3d 999, 1006 (7th Cir. 2002) (mailings or wiring commence the running of the

 2 five-year statute for mail/wire fraud). And for each of Counts Three through Eight, Ten and Eleven, the

 3 at-issue wirings occurred more than five years before the grand jury returned the TSI on July 28, 2020

 4 (and before the grand jury returned the SSI two weeks earlier on July 14, 2020). The relevant question

 5 is thus whether any ground to toll the statute of limitations exists. None exists: the counts should be

 6 dismissed as time-barred.

 7 I.       Counts Three through Eight Are Time-Barred.

 8          Counts Three through Eight of the Superseding Indictment charged Defendants with transmitting

 9 or causing to be transmitted wire communications in furtherance of a scheme to defraud “investors”

10 from 2013 to 2015. Those same counts of the TSI charge Defendants with transmitting or causing to be

11 transmitted wire communications in furtherance of a different, broader scheme to defraud “investors”

12 between 2010 and 2015.3 Because the TSI broadens and substantially amends the Superseding

13 Indictment, the government cannot rely on the Superseding Indictment to toll the statute of limitations;

14 Counts Three through Eight of the TSI must themselves be timely. And because the at-issue wirings

15 occurred in 2013 and 2014—more than five years ago—Counts Three through Eight are time-barred.

16          As a general matter, “the return of an indictment tolls the statute of limitations with respect to the

17 charges contained in the indictment.” United States v. Liu, 731 F.3d 982, 996 (9th Cir. 2013) (quoting

18 United States v. Pacheco, 912 F.2d 297, 305 (9th Cir. 1990)). Tolling continues when a superseding

19 indictment on the same charges is returned while a previous indictment is still pending; in that case, the

20 superseding indictment is said to relate back to the prior one. Id. If the superseding indictment

21 “broaden[ed] or substantially amend[ed] the charges in the original indictment, the statute of limitations

22 would not have been tolled as to those charges.” Id. (alterations in original) (internal quotation marks

23

24

25          3
            The TSI does not indicate when in 2015 the alleged conspiracies and scheme to defraud ended.
   Depending on the evidence at trial, Ms. Holmes reserves her rights to challenge the conspiracy counts of
26 the operative indictment on statute of limitations grounds as well.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          5
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 12 of 29




 1 omitted). By contrast, where a superseding indictment simply “duplicate[s] verbatim” the charges from

 2 the prior indictment, the statute of limitations on those charges is tolled. Id. (citation omitted).

 3          To decide whether a superseding indictment broadens or substantially amends the prior

 4 indictment, courts consider “whether the additional pleadings allege violations of a different statute,

 5 contain different elements, rely on different evidence, or expose the defendant to a potentially greater

 6 sentence.” Id. at 997 (internal quotation marks omitted). “[T]he charges are defined not simply by the

 7 statute under which the defendant is indicted, but also by the factual allegations that the government

 8 relies on to show a violation of the statute.” United States v. Italiano, 894 F.2d 1280, 1282 (11th Cir.

 9 1990) (internal quotation marks omitted). “The central concern in determining whether the counts in a

10 superseding indictment should be tolled based on similar counts included in the earlier indictment is

11 notice.” Liu, 731 F.3d at 997. Accordingly, a superseding indictment that narrows, rather than

12 broadens, the original charges will relate back to the original indictment. See, e.g., United States v.

13 Salmonese, 352 F.3d 608, 622 (2d Cir. 2003). And a superseding indictment that merely provides

14 “additional details” about the same alleged crime is similarly unproblematic. United States v. Spanier,

15 744 F. App’x 351, 354–55 (9th Cir. 2018).

16          Several cases are illustrative. In Liu, the Ninth Circuit held that an indictment charging the

17 defendant with copyright infringement of music did not toll the statute of limitations with respect to

18 copyright infringement of a motion picture because the defendant lacked notice that “he was to be

19 subject to copyright infringement charges involving motion pictures.” 731 F.3d at 997. In United States

20 v. Ratcliff, 245 F.3d 1246 (11th Cir. 2001), the Eleventh Circuit held that a superseding indictment that

21 dramatically expanded the length of the charged conspiracy, and substantially increased the alleged

22 amount of imported drugs, did not relate back to the earlier indictment for purposes of the statute of

23 limitations. Id. at 1253–54. And in United States v. O’Neill, 463 F. Supp. 1205 (E.D. Pa. 1979), the

24 district court held that a superseding indictment that alleged different misrepresentations, albeit in the

25 same document at issue in the original indictment, substantially amended the charge and did not relate

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          6
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 13 of 29




 1 back to the original indictment. Id. at 1208; see also United States v. Vitanov, 2007 WL 1793584, at *2

 2 (D. Ariz. June 19, 2007) (same). In so holding, the district court emphasized that the relevant inquiry is

 3 whether the defendant was on notice, stating: “Statutes of limitations are intended to insure, Inter alia,

 4 that a defendant receives notice, within a prescribed time, of the acts with which he is charged, so that he

 5 and his lawyers can assemble the relevant evidence before documents are lost, memory fades, etc.” 463

 6 F. Supp. at 1208.

 7          Here, Counts Three through Eight broaden and substantially amend the charges against Ms.

 8 Holmes in two ways. First, as in Ratcliff, the government has substantially expanded the length of the

 9 charged scheme to defraud, which is an element of each of the counts. See TSI ¶¶ 11, 24. The

10 Superseding Indictment charged a scheme to defraud investors from 2013 to 2015; the TSI doubles the

11 length of the charged scheme, from 2010 to 2015. Ms. Holmes lacked any notice that the government

12 was charging her with engaging in a scheme to defraud from 2010 to 2013. That expansion of the

13 charged scheme sweeps in countless additional investors and representations—none of which Ms.

14 Holmes understood to be part of the charges in this case. And by expanding the charged scheme

15 backwards in time, the government has prejudiced Ms. Holmes in precisely the way that the statute of

16 limitations is intended to prevent: by virtue of the government’s amendment, Ms. Holmes is facing—for

17 the first time in this case—charges based on conduct that occurred ten years ago, long outside the statute

18 of limitations. Because the government’s dramatic lengthening of the charged scheme broadens and

19 substantially amends the wire-fraud counts, the prior indictment cannot toll the statute of limitations on

20 these counts.

21          Second, as in Liu, the government has substantially broadened the scope of the charged conduct

22 by redefining the term “investors.” As set forth above, the government added a new definition of

23 “investors” to include “business partners,” which the government has explained in an e-mail means

24 Walgreens and Safeway. See pp. 3–4, supra. For the reasons set forth above, Ms. Holmes lacked any

25 notice under the prior indictment that the government was claiming that Ms. Holmes schemed to defraud

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         7
            Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 14 of 29




 1 Walgreens and Safeway. To the contrary, the prior indictment affirmatively pointed away from such a

 2 claim, by characterizing the relationship between Theranos and Walgreens as a “partnership” (and not

 3 an investor relationship) and by alleging that Ms. Holmes made representations to “investors” about

 4 Theranos’ “partnership” with Walgreens. Superseding Indictment, ECF No. 39, ¶¶ 10, 12(D).

 5 Similarly, because the prior indictment characterized investors as persons or entities that made “financial

 6 investments” of “money” deposited into Theranos’ bank account, see ECF No. 39, ¶ 3, Ms. Holmes

 7 lacked notice that the government was claiming that Board members who did not convey “money” to

 8 Theranos in that way were “investors.”

 9          This is not a case where the government has simply provided more detail about the scheme to

10 defraud alleged in the Superseding Indictment. Long after the relevant events, the government is

11 attempting to expand dramatically the charged scheme to defraud, both by lengthening its duration and

12 increasing its scope. If the government wishes to expand the charged scheme to defraud, it cannot rely

13 on the prior, narrower indictment to toll the statute of limitations. It must show that the broadened

14 charges are independently timely, as of the date of the TSI. It cannot do that for Counts Three through

15 Eight. As a result, those counts must be dismissed.

16 II.      Counts Ten and Eleven Are Time-Barred.

17          Counts Ten and Eleven charge wire fraud based on alleged wire communications that occurred

18 on May 11 and 16, 2015 in furtherance of a scheme to defraud patients. Although the government

19 initiated its investigation in 2015, the indictments that charged these wire-fraud counts were not returned

20 until on July 14 and 28, 2020—more than five years after the statute of limitations had expired. The

21 government has suggested, however, that its filing of an information charging these counts on May 8,

22 2020 tolled the statute of limitations under 18 U.S.C. § 3282, even though no criminal proceedings could

23 occur based on that information since Ms. Holmes did not waive her constitutional right to grand-jury

24

25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         8
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 15 of 29




 1 indictment. This Court should reject that dangerous interpretation of Section 3282.4

 2          A.      The Government’s Filing of the Information Did Not Toll the Statute of Limitations
                    for Purposes of 18 U.S.C. § 3282.
 3
                    1.     The filing of an information without the defendant’s consent does not satisfy
 4                         Section 3282.

 5          a.      Section 3282 provides that “no person shall be prosecuted, tried, or punished for any

 6 offense, not capital, unless the indictment is found or the information is instituted within five years next

 7 after such offense shall have been committed.” 18 U.S.C. § 3282(a). Construing this provision must

 8 necessarily commence with its plain text. See Puerto Rico v. Franklin Cal. Tax-Free Tr., 136 S. Ct.

 9 1938, 1946 (2016). Under the plain text, the mere filing of a felony information without consent does

10 not “institute” it.

11          The statutory text leaves no doubt that the charging instrument must be effective, and not merely

12 filed, to be “instituted.” To “institute” something means to “to originate and get established” or “to set

13 going.” Webster’s Collegiate Dictionary (2020) (online version); see also Merriam-Webster’s

14 Dictionary (2020) (online version) (“to originate and get established;” “to set going”). Similarly,

15 Black’s Law Dictionary defines “institute” as “[t]o begin or start; commence.” Black’s Law Dictionary

16 (2020) (online version). Absent a waiver of indictment under Rule 7(b), an information purporting to

17 charge a felony does not “originate,” “get established,” “set going,” “begin,” “start,” or “commence”

18 anything; it is a legal nullity. A defendant cannot be arraigned on such an information without waiver,

19 see Fed. R. Crim. P. 10 adv. comm. notes to 2002 amendment, and as a result such a document does not

20
            4
            To the extent the government invokes the pandemic and resulting suspension of grand-jury
21 proceedings, that fact does not render these counts timely. Neither Section 3282 nor Section 3288
   contains an exception for pandemics or other emergencies, and only Congress can modify the statute of
22 limitations in cases of emergencies. In fact, shortly after the pandemic crisis arose, the Department of
   Justice asked Congress to give the courts power to suspend statutes of limitations in emergency
23 situations. See Department of Justice Proposals for Addressing Issues Created by the COVID-19
   Pandemic, available at https://int.nyt.com/data/documenthelper/6835-combed-doj-coronavirus-
24 legisla/06734bbf99a9e0b65249/optimized/full.pdf#page=1. Congress rejected that proposal.
   Additionally, the pandemic cannot excuse the government’s year-and-a-half delay in attempting to
25 supersede the indictment based on evidence that was long in its possession. Nothing in the record
   suggests that the pandemic, and not the government’s delay or (perhaps) prior unsuccessful attempts to
26 supersede, that created this situation, nor could it given the government’s position on grand-jury secrecy.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          9
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 16 of 29




 1 commence any criminal proceedings. An information is “instituted” only when it is effective to “get

 2 established” or “commence” a federal criminal case; and it is effective to do so only when it either

 3 charges a misdemeanor or charges a felony and is accompanied by a waiver of indictment. Fed. R.

 4 Crim. P. 7(a)(2), 7(b), 58(b)(1).5

 5          In fact, courts lack jurisdiction over felony informations where the government has not obtained

 6 a valid waiver. See, e.g., United States v. Teran, 98 F.3d 831, 835 (5th Cir. 1996) (“In the absence of a

 7 valid waiver, the lack of an indictment in a felony prosecution is a defect affecting the jurisdiction of the

 8 convicting court.”); United States v. Moore, 37 F.3d 169, 173 (5th Cir. 1994) (“Unless there is a valid

 9 waiver, the lack of an indictment in a federal felony case is a defect going to the jurisdiction of the

10 court.” (quoting United States v. Montgomery, 628 F.2d 414, 416 (5th Cir. 1980))); United States v.

11 Wessels, 139 F.R.D. 607, 609 (M.D. Pa. 1991) (“Unless there is a valid waiver, the lack of an Indictment

12 in a federal felony case is a defect going to the jurisdiction of the court.”); United States v. Clemenic,

13 1988 U.S. Dist. LEXIS 12601, at *8 (N.D. Ill. Oct. 24, 1988) (“[A] court only has jurisdiction over

14 felony proceedings brought on the basis of an indictment or brought upon an information where there is

15 a valid waiver of indictment.”). As Judge Zobel explained in rejecting the argument advanced by the

16 government here:

17          [T]he court has no subject matter jurisdiction over a prosecution in which the government
            has filed an information without obtaining a valid waiver of indictment. The jurisdictional
18          nature of the waiver is grounded in the Fifth Amendment, which requires the government
            to prosecute felonies by indictment. Under the Federal Rules of Criminal Procedure, the
19
            government may prosecute non-capital felonies by information instead, but only when the
20          defendant has waived indictment “in open court and after being advised of the nature of
            the charge.” Fed. R. [Crim.] P. 7(b). Thus, until a defendant has waived indictment
21          pursuant to Rule 7(b), an information filed with the clerk of court cannot perform the same
            charging function as an indictment. Indeed, a court in possession of an information but not
22

23

24          5
             Similarly, an indictment is “found” at the earliest when it is returned by a grand jury, as
   required by the Fifth Amendment. See, e.g., United States v. Ellis, 622 F.3d 784, 792 (7th Cir. 2010);
25 United States v. Thompson, 287 F.3d 1244, 1251-52 (10th Cir. 2002). An indictment that is merely filed
   with the court, without having been acted on by the grand jury, has not been “found” and cannot satisfy
26 the statute of limitations.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          10
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 17 of 29




 1          in possession of a waiver of indictment lacks subject matter jurisdiction over the case; such
            an information is virtually meaningless.
 2

 3 United States v. Machado, 2005 WL 2886213, at *2 (D. Mass. Nov. 3, 2005).

 4          Smith v. United States, 360 U.S. 1 (1959), underscores the invalidity of a waiver-less information

 5 purporting to charge a felony. In Smith, the government purported to charge a capital offense by

 6 information after obtaining a waiver of indictment. Under Fed. R. Crim. P. 7(a) as it then stood, a capital

 7 offense could only be prosecuted by indictment; a defendant charged with a capital offense could not

 8 waive indictment. Because Rule 7(a) did not permit the district court to proceed by information, even

 9 with a waiver, the Supreme Court concluded that “the United States Attorney did not have authority to

10 file an information in this case and the waivers made by petitioner were not binding and did not confer

11 power on the convicting court to hear the case.” 360 U.S. at 10 (emphasis added).

12          The Smith analysis applies equally here. Just as in Smith, where Rule 7(a) prescribed the method

13 of initiating capital charges, here Rules 7(a) and 7(b) prescribe the method of instituting non-capital felony

14 charges: either an indictment or an information accompanied by a waiver of indictment. And just as in

15 Smith, where the failure to initiate capital charges as Rule 7(a) prescribed meant that the government

16 lacked authority to file the information and to confer power on the court to proceed, here the failure to

17 initiate non-capital felony charges as Rules 7(a) and 7(b) prescribe means that the government lacked

18 authority to file the information and to confer power on the Court to proceed on the felony charges that

19 the information purports to charge. Because this meaningless information was powerless to “institute”

20 anything, it cannot satisfy Section 3282.

21          b.      Supreme Court precedent construing the very same word in a different statute of

22 limitations compels this conclusion. In Jaben v. United States, 381 U.S. 214 (1965), the Court

23 interpreted the word “instituted” in the statute of limitations governing felony tax evasion, which

24 provided that “[w]here a complaint is instituted before a commissioner of the United States within the

25 period above limited, the time shall be extended until the date which is 9 months after the date of the

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         11
            Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 18 of 29




 1 making of the complaint before the commissioner of the United States.” Id. at 215-16 (quoting I.R.C.

 2 § 6531). The day before the statute of limitations was to expire, the government filed a complaint

 3 against the defendant; a grand jury then returned an indictment after the statute of limitations had

 4 expired; and the government invoked the 9-month grace period to argue that the indictment was timely.

 5 Id. at 216. As relevant here, the government argued that the mere filing a complaint as defined in Rule 3

 6 of the Federal Rules of Criminal Procedure operated to invoke the 9-month grace period under the

 7 relevant statute. Id. at 217. Accordingly, the government contended, it was irrelevant whether the

 8 complaint was sufficient to trigger further proceedings under Rules 4 and 5—i.e., whether it showed

 9 probable cause, a necessary condition to issuance of an arrest warrant and a preliminary hearing. Id.; see

10 also Fed. R. Crim. P. 4–5.

11          The Supreme Court emphatically rejected the government’s argument. As the Court explained,

12 “[t]he Government would . . . totally ignore the further steps in the complaint procedure required by

13 [the] Rules.” 381 U.S. at 217. By ignoring “the requirements of the Rules that follow,” the

14 government’s position “would deprive the institution of the complaint before the Commissioner of any

15 independent meaning which might rationally have led Congress to fasten upon it as the method for

16 initiating the nine-month extension.” Id. Moreover, the Court observed, the government’s interpretation

17 “provides no safeguard whatever to prevent the Government from filing a complaint at a time when it

18 does not have its case made, and then using the nine-month period to make it.” Id. at 220. The Court

19 highlighted the dangerous implications of the government’s position:

20          [I]t follows from its position that once having filed a complaint, the Government need not
            further pursue the complaint procedure at all, and, in the event that the defendant pressed
21          for a preliminary hearing and obtained a dismissal of the complaint, that the Government
            could nonetheless rely upon the complaint . . . as having extended the limitation period.
22

23 Id. at 218.

24          Rejecting the government’s position, the Court interpreted the word “instituted” to require that

25 the complaint be “adequate to begin effectively the criminal process prescribed by the Federal Criminal

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                        12
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 19 of 29




 1 Rules.” Id. at 220 (emphasis added). Thus, only a complaint that was “sufficient to justify the next

 2 steps in the process—those of notifying the defendant and bringing him before the Commissioner for a

 3 preliminary hearing”—could invoke the nine-month grace period. Id; see also id. at 227 (Goldberg, J.,

 4 concurring in part and dissenting in part) (“[T]he view that I would accept as correct is that the only

 5 complaint that tolls the statute is one that begins effectively the criminal process prescribed by the

 6 Federal Rules.”). The Court thus proceeded to determine whether the complaint showed probable cause

 7 and, concluding that it did, it held that the government had properly invoked the nine-month grace

 8 period. Id. at 225 (majority op.).

 9          Jaben requires rejecting the government’s argument that the filing of an information without the

10 defendant’s consent satisfies, and thus tolls, the statute of limitations under Section 3282. Jaben

11 rejected the position, urged by the government in this case, that the mere filing of a complaint

12 “institutes” it. To the contrary, the Court required that the filed complaint be “adequate to begin

13 effectively the criminal process prescribed by the Federal Criminal Rules.” Id. at 220. A felony

14 information to which a defendant does not consent is not “adequate to begin effectively the criminal

15 process prescribed by the Federal Criminal Rules.” Id. Rule 7(b) permits prosecution by felony

16 information only if a defendant waived prosecution by indictment in open court. See Fed. R. Crim. P.

17 7(b). Because Ms. Holmes did not waive prosecution by indictment—a fact the government knew when

18 it filed the information—the information was not “instituted” for purposes of Section 3282.

19          The government’s position here would produce the very same concerns that motivated the Court

20 in Jaben to reject that position. The Court explained that the nine-month grace period was not intended

21 “to grant the Government greater time in which to make its case (a result which could have been

22 accomplished simply by making the normal period of limitation six years and nine months).” 381 U.S.

23 at 219. By construing “instituted” to mean the filing of the complaint supported by probable cause, thus

24 satisfying Rules 4 and 5, the Court read the statute to require a “safeguard” “to prevent the Government

25 from filing a complaint at a time when it does not have its case made.” Id. at 220. Construing

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         13
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 20 of 29




 1 “instituted” in Section 3282 to mean the mere filing of an information—absent the defendant’s

 2 consent—would provide no “safeguard” whatsoever. It would give the government free reign to extend

 3 the statute of limitations, on its own, any time it has not yet proven its case to a grand jury within the

 4 five-year limitations period. As the Court observed in Jaben, if Congress had intended to accomplish

 5 that radical result, it would have said so expressly, rather than through the use of the word “instituted.”

 6 See Whitman v. Am. Trucking Ass’ns, Inc., 531 U.S. 457, 468 (2001) (“Congress, we have held, does not

 7 alter the fundamental details of a regulatory scheme in vague terms or ancillary provisions—it does not,

 8 one might say, hide elephants in mouseholes.”).

 9          c.       The broader statutory scheme further confirms this reading of Section 3282. See Davis

10 v. Mich. Dep’t of Treasury, 489 U.S. 803, 809 (1989) (“It is a fundamental canon of statutory

11 construction that the words of a statute must be read in their context and with a view to their place in the

12 overall statutory scheme.”). In other sections of the same chapter of Title 18, Congress chose to base the

13 statute of limitations on the “filing” of an information. See 18 U.S.C. § 3293 (“No person shall be

14 prosecuted, tried, or punished for a violation of, or conspiracy to violate [various laws relating to

15 financial institutions] . . . unless the indictment is returned or the information is filed within 10 years

16 after the commission of the offense.”); id. § 3294 (“No person shall be prosecuted, tried, or punished for

17 a violation of or conspiracy to violate section 668 [regarding the theft of major artwork] unless the

18 indictment is returned or the information is filed within 20 years after the commission of the offense.”);

19 id. § 3300 (“No person may be prosecuted, tried, or punished for a violation of section 2442 [regarding

20 the recruitment or use of child soldiers] unless the indictment or the information is filed not later than 10

21 years after the commission of the offense.”). Congress knows how to write statutes of limitations that

22 are satisfied by the “filing” of an information. Reading “instituted” to mean “filed” would violate the

23 fundamental canon that “[w]here Congress includes particular language in one section of a statute but

24 omits it in another . . . , it is generally presumed that Congress acts intentionally and purposely in the

25 disparate inclusion or exclusion.” Keene Corp. v. United States, 508 U.S. 200, 208 (1993) (second

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          14
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 21 of 29




 1 alteration in original) (quoting Russello v. United States, 464 U.S. 16, 23 (1983)).

 2          d.      Finally, if any doubt remained, the well-established principle that “criminal limitations

 3 statutes are to be liberally interpreted in favor of repose” would require adopting Ms. Holmes’ reading

 4 of the statute. Toussie v. United States, 397 U.S. 112, 115 (1970) (internal quotation marks omitted)

 5 (citing United States v. Habig, 390 U.S. 222, 227 (1968)); see also United States v. Gonsalves, 675 F.2d

 6 1050, 1055 (9th Cir. 1982). This principle is grounded in the basic purpose of criminal statutes of

 7 limitations—“to protect individuals from having to defend themselves against charges when the basic

 8 facts may have become obscured by the passage of time and to minimize the danger of official

 9 punishment because of acts in the far-distant past.” Toussie, 397 U.S. at 114-15. Construing Section

10 3282 to permit the government to toll the statute of limitations by filing an information without the

11 defendant’s consent would undermine the very purpose of statutes of limitations.

12          This principle should apply with special force here in light of the constitutional implications of

13 the government’s position. The requirement of a grand-jury indictment for felonies is protected by the

14 Constitution and may be excused in only one situation: where the defendant consents. Ms. Holmes’

15 reading of Section 3282 protects that right by ensuring that, within five years of the accrual of a criminal

16 offense, the government must either persuade a grand jury to return an indictment or persuade the

17 defendant to waive her right to indictment. The government’s reading, by contrast, would permit the

18 government to extend the statute of limitations unilaterally, even when it has not made its case, by the

19 expedient of filing an information without the defendant’s consent. That is not, and cannot be, the law.

20                  2.     The limited cases that reached the contrary conclusions are irrelevant and/or
                           wrongly decided.
21

22          Only a handful of cases have considered the meaning of “instituted” in Section 3282, and none

23 binds this Court. The cases are split. The cases that adopted the government’s position were wrongly

24 decided and/or arose in far different procedural postures, and this Court should reject them.

25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         15
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 22 of 29




 1          a.      The principal case accepting the government’s position is United States v. Burdix-Dana,

 2 149 F.3d 741 (7th Cir. 1998). In Burdix-Dana, the government filed a waiverless information charging

 3 the defendant with a felony. Id. at 742. Two weeks later, a grand jury returned an indictment charging

 4 the same felony. Id. The information was filed within five years of the statute of limitations; the

 5 indictment was untimely. Id. The district court later dismissed the information. The defendant moved

 6 to dismiss the indictment as untimely; in response, The government argued that the filing of the

 7 information “instituted” it for purposes of Section 3282 and that, upon dismissal of the “instituted”

 8 information, it was entitled to invoke the six-month grace period provided under Section 3288.

 9          On appeal, the Seventh Circuit held that the filing of the information served to “institute” it

10 under Section 3282. It further held, with virtually no discussion of the text of Section 3288, that the

11 government was entitled to invoke Section 3288. Burdix-Dana’s cursory reasoning is unpersuasive for a

12 host of reasons. First, the Seventh Circuit ignored the plain meaning of the term “instituted.” It did not

13 discuss that word’s ordinary meaning or consult dictionary definitions. Instead, it simply equated that

14 term with “filed.” Second, and relatedly, the Seventh Circuit overlooked the fact that Congress used the

15 term “filed” in other statutes of limitations, which confirms that Congress would have chosen “filed” if

16 that had been its intent.

17          Third, the Burdix-Dana court relegated Jaben to a footnote, ignored the analysis in that case, and

18 simply declared without any explanation that “[t]he considerations that led the Court to its conclusion in

19 Jaben were specific to the statute under review, and therefore the case is distinguishable from the one

20 we currently address.” Id. at 742 n.1. The Seventh Circuit did not even acknowledge that Jaben

21 construed the very same word “instituted” in a statute of limitations. As discussed above, Jaben’s

22 analysis of “instituted” in Section 6531 fits squarely with Section 3282(a), and the considerations that

23 led the Court to require an effective complaint in that case apply with full force here.

24          Fourth, the Seventh Circuit violated the principle that criminal statutes of limitations must be

25 liberally construed in favor of repose. The court never mentioned that principle. It observed that “the

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         16
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 23 of 29




 1 statutory language does not compel” the reading of Section 3282(a) that the defense urged, 149 F.3d at

 2 743, but that (in addition to being wrong) has it backwards. Because statutes of limitations must be

 3 construed liberally in favor of repose, the Seventh Circuit should have adopted the meaning of “instituted”

 4 that the defense advanced, unless the statutory language compelled the government’s reading—which it

 5 does not.

 6          Fifth, the Seventh Circuit acknowledged the troubling policy concerns that its interpretation raised

 7 but simply dismissed them. It observed that “by equating ‘instituted’ with ‘filed’ and then applying 18

 8 U.S.C. § 3288, we have allowed prosecutors to file an information, wait indefinitely, then present the

 9 matter to a grand jury well beyond the statute of limitations but within six months of the dismissal of the

10 information.” Id. at 743. The court downplayed that problem, however, because the defendant does not

11 have to “rest[] on her rights” and could instead move for dismissal of the information. Id. That ignores

12 the fact that even if the defendant could obtain a dismissal the day the information was filed—an

13 impossibility, given the need for briefing and decision—the prosecutor would still have obtained an

14 automatic six-month extension of the limitations period under Section 3288 under that interpretation. This

15 is the same policy concern that motivated the Supreme Court to construe “instituted” to require an effective

16 complaint in Jaben.

17          Finally, the Seventh Circuit failed to consider the text of Section 3288 and decided, with virtually

18 no analysis, that Section 3288 provided the government an automatic six-month grace period upon

19 dismissal of an information filed without consent. As discussed in more detail below in Section II.B, that

20 reading of Section 3288 is incorrect.

21          In sum, Burdix-Dana failed to engage with the many reasons why “instituted” cannot mean “filed”

22 in Section 3282, and this Court should reject its flawed analysis.

23          b.      A few other courts have construed “instituted” to include an information filed without a

24 defendant’s consent, but in different circumstances. In United States v. Stewart, 425 F. Supp. 2d 727

25 (E.D. Va. 2006), an information was filed and the defendant signed an indictment waiver outside open

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         17
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 24 of 29




 1 court before the statute of limitations had run, but the waiver in open court required by Rule 7(b) did not

 2 occur until after the statute had run. Id. at 728. The court acknowledged that the defendant’s position—

 3 that an information could not be instituted until the open-court waiver required by Rule 7(b) had

 4 occurred—was the “better argument” based on “[a] plain and common-sense reading of Rule 7(b) and

 5 § 3282.” Id. at 731. The court noted that Judge Zobel had accepted those arguments in the Machado

 6 case, discussed below, and found Judge Zobel’s decision “well-reasoned.” Id. at 733. Nonetheless,

 7 because the “majority” of the “sparse” cases on point, including Burdix-Dana, favored the government,

 8 the court (oddly) held that “the doctrine of stare decisis requires the Court to find that the filing of the

 9 criminal information with the clerk’s office tolled the statute of limitations.” Id. at 731, 734.

10          United States v. Watson, 941 F. Supp. 601 (N.D. W. Va. 1996), involves virtually the same

11 situation. In Watson, the defendant entered a written plea agreement with the government, and the

12 government filed an information before the statute of limitations had expired, but the hearing at which

13 he would waive his grand-jury right was not scheduled until after the statute had run. Id. at 601–02.

14 Rejecting the defendant’s motion to dismiss, the court held that the filing of the information “instituted”

15 it under Section 3282.6

16          Whatever the merit of those decisions, they do not apply here. In those cases, the defendants had

17 agreed to waive their indictment right before the statute of limitations had run, and the only issue

18 confronting the courts was whether the defendants should be permitted to assert the statute of limitations

19

20          6
               The Watson court relied on United States v. Cooper, 956 F.2d 960 (10th Cir. 1992). In Cooper,
     a defendant agreed to plead guilty before the statute of limitations had expired, but the information was
21   filed only after the statute had run. Id. at 960. The Tenth Circuit held that the untimely filing of the
     information barred prosecution, notwithstanding the defendant’s agreement to plead guilty. Id. at 963.
22   In dicta, it observed that the district court was wrong to suggest that the information could not be filed
     until the defendant waived his grand jury right in open court. It stated: “Rule 7(b) does not prohibit the
23   filing of an information in the absence of waiver of indictment by the defendant. Instead, the rule
     proscribes prosecution without waiver. Therefore, the information could have been filed within the
24   period of limitations, thus providing a valid basis for the prosecution.” Id. at 962-63 (emphases and
     footnote omitted). As is often the case with dicta, the court did not consider, or even cite, Section 3282.
25   In any event, whether an information filed before the statute of limitations has run is “instituted” where
     the government has already obtained an agreement to waive the grand jury right is not presented by this
26   case.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          18
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 25 of 29




 1 when the open-court waiver did not occur until after the statute had run. This case does not present the

 2 question whether an “information” filed under such circumstances is “instituted” for purposes of the

 3 statute of limitations. The government knew full well that Ms. Holmes did not waive her indictment

 4 right when it filed the information in this case. It did not file the information with the good-faith

 5 expectation that Ms. Holmes would consent to prosecution by information. Rather, it filed the

 6 information as a tactic to get around the statute of limitations without her consent.7

 7          c.      The best-reasoned case, United States v. Machado, 2005 WL 2886213 (D. Mass. Nov. 3,

 8 2005), rejected Burdix-Dana. In Machado, the government filed an information before the statute of

 9 limitations expired, but the defendant did not waive his indictment right until after the statute had run.

10 Judge Zobel held that the filing of the information did not “institute” it for purposes of Section 3282 and

11 thus dismissed the charges as time-barred. Id. at *3. Unlike the Burdix-Dana court, Judge Zobel used

12 standard tools of statutory construction to determine the plain meaning of “institute.” Id. at *2

13 (consulting dictionary definitions). Also, unlike the Burdix-Dana court, she observed that a “court in

14 possession of an information but not in possession of a waiver of indictment lacks subject matter

15 jurisdiction over the case; such an information is ‘virtually meaningless.’” Id. (quoting United States v.

16 Wessels, 139 F.R.D. 607, 609 (M.D. Pa. 1991)). Based on that analysis, Judge Zobel reasoned that

17 “[s]ince an information is the functional and constitutional equivalent of an indictment only when

18 accompanied by a valid waiver of indictment, no reason exists why that rule should not apply in the

19 statute of limitations context.” Id. at *2. She acknowledged, and rejected, Burdix-Dana, noting its “lack

20 of logic and reason,” and observing that the case “only emphasizes the potential dangers of the

21

22          7
               United States v. Hsin-Yung, 97 F. Supp. 2d 24 (D.D.C. 2000), cited in Watson, is even further
     afield. The case involved a venue question under 18 U.S.C. § 3238, which authorizes the government to
23   “file[]” an information in the District of Columbia in certain circumstances. The defendants argued that
     venue was improper in the District of Columbia because the government had not obtained indictment
24   waivers when it filed the informations. The district court rejected that argument, stating that “Rule 7(b)
     does not prohibit the filing of an information in the absence of waiver of indictment by the defendant.
25   Instead, the rule proscribes prosecution without waiver.” Id. at 28 (emphases and citation omitted).
     That case, which involved a statute using the word “filed,” has no bearing on the meaning of the word
26   “instituted” under Section 3282.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         19
            Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 26 of 29




 1 government’s approach.” Id. at *3. This Court should follow Machado and reject the government’s

 2 flawed, dangerous position.

 3          B.     18 U.S.C. § 3288 Does Not Help the Government.

 4          Nor does 18 U.S.C. § 3288 save these untimely counts. Section 3288 provides:

 5          Whenever an indictment or information charging a felony is dismissed for any reason after
            the period prescribed by the applicable statute of limitations has expired, a new indictment
 6          may be returned in the appropriate jurisdiction within six calendar months of the date of
            the dismissal of the indictment or information . . . or, if no regular grand jury is in session
 7
            in the appropriate jurisdiction when the indictment or information is dismissed, within six
 8          calendar months of the date when the next regular grand jury is convened, which new
            indictment shall not be barred by any statute of limitations. This section does not permit
 9          the filing of a new indictment or information where the reason for the dismissal was the
            failure to file the indictment or information within the period prescribed by the applicable
10          statute of limitations, or some other reason that would bar a new prosecution.
11 The government may argue, relying on Burdix-Dana, that dismissal of the information would entitle it to

12 invoke the six-month grace period provided by this section. That is wrong, for several reasons.

13          For starters, the information has not been dismissed. Although Ms. Holmes moved to dismiss
14 the information, see ECF No. 399, the government took the position that the return of the Second

15 Superseding Indictment mooted that motion and that the court should not dismiss the information. Hr’g

16 Tr. 13:9–14:2, Jul. 20, 2020. Having taken that position, the government cannot now argue the opposite.

17          Second, the six-month grace period is not automatic; the statute provides that the government
18 cannot invoke the grace period “where the reason for the dismissal” is “some . . . reason that would bar a

19 new prosecution.” (The Burdix-Dana court ignored this requirement entirely.) The Ninth Circuit

20 construes this phrase to “cut[] off the six-month grace period” for the government “where the defect—

21 whether it’s a limitation problem ‘or some other’ problem—is not capable of being cured.” United

22 States v. Clawson, 104 F.3d 250, 252 (9th Cir. 1996) (citation omitted). Here, if the information had

23 been dismissed, it would have been on the ground that the government is not permitted to prosecute Ms.

24 Holmes for felonies by information without her consent. That defect is not capable of being cured; the

25 government can never charge and prosecute felonies by information without a defendant’s valid waiver

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                          20
             Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 27 of 29




 1 of indictment, and Ms. Holmes will not consent. As a result, the government cannot rely on Section

 2 3288.

 3          Third, and similarly, because an information filed without consent is not “initiated” for purposes

 4 of Section 3282, the dismissal of such an ineffective information cannot possibly trigger Section 3288.

 5 “[The] underlying concept of § 3288 is that if the defendant was indicted within time, then

 6 approximately the same facts may be used for the basis of any new indictment [obtained after the statute

 7 has run], if the earlier indictment runs into legal pitfalls.” Clawson, 104 F.3d at 251 (quoting United

 8 States v. Charnay, 537 F.2d 341, 354 (9th Cir. 1976)). Ms. Holmes was neither indicted nor charged by

 9 an information with her consent on Counts Ten and Eleven “within time”; as a result, Section 3288 does

10 not apply. The dismissal of an information that the government knows the defendant does not consent

11 to, which cannot initiate criminal proceedings, is not the kind of “legal pitfall” that Section 3288 is

12 intended to address. Id. If it were, the government could buy itself a minimum six-month extension of

13 the statute of limitations literally in every single case simply by filing an information without consent.

14 For all the reasons set forth above, that reading of Sections 3282 and 3288 would violate the principle

15 that statutes of limitations must be read in favor of repose, and would create a massive end-run around

16 the five-year statute of limitations chosen by Congress.8 If Congress wanted to give the government a

17 way to extend the statute of limitations on its own, simply by filing an information that violates the Sixth

18 Amendment right to an indictment by grand jury, it would have said so.

19

20

21

22          8
              The Eastern District of California endorsed the Burdix-Dana court’s reading of Section 3288
     but in completely different circumstances than those here. In United States v. Marifat, 2018 WL
23   1806690 (E.D. Cal. Apr. 17, 2018), the defendant waived his grand-jury right and pleaded guilty to an
     information, all of which occurred within the statute of limitations. Id. at *1. Six years later, the court
24   permitted defendant to withdraw his guilty plea as involuntary and dismissed the information. The court
     held that Section 3288 permitted the government to re-indict the defendant within the six-month grace
25   period. There, the court unquestionably had jurisdiction over the case based on the defendant’s waiver
     of indictment; the defect was that the defendant’s guilty plea was invalid. Here, Ms. Holmes did not
26   waive her grand-jury right.
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                         21
           Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 28 of 29




 1                                            CONCLUSION

 2         For the foregoing reasons, the Court should dismiss Counts Three through Eight and Ten of the

 3 Second Superseding Indictment and Counts Three through Eight, Ten, and Eleven of the Third

 4 Superseding Indictment as time-barred.

 5

 6 DATED: August 28, 2020                             Respectfully submitted,

 7

 8                                                    /s/ Amy Mason Saharia
                                                      KEVIN DOWNEY
 9                                                    LANCE WADE
                                                      AMY MASON SAHARIA
10                                                    KATHERINE TREFZ
                                                      Attorneys for Elizabeth Holmes
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
                                                     22
           Case 5:18-cr-00258-EJD Document 498 Filed 08/28/20 Page 29 of 29




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August 28, 2020 a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4

 5
                                                        /s/ Amy Mason Saharia
 6                                                      AMY MASON SAHARIA
                                                        Attorney for Elizabeth Holmes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     MOTION TO DISMISS AS TIME-BARRED COUNTS THREE THROUGH EIGHT AND TEN OF THE SECOND
27 SUPERSEDING INDICTMENT AND COUNTS THREE THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD
     SUPERSEDING INDICTMENT
28 CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 498-1 Filed 08/28/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )   Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              )   DECLARATION OF AMY MASON SAHARIA
16                                                   )   IN SUPPORT OF MOTION TO DISMISS AS
        v.                                           )   TIME-BARRED COUNTS THREE THROUGH
17                                                   )   EIGHT AND TEN OF THE SECOND
     ELIZABETH HOLMES and                            )   SUPERSEDING INDICTMENT AND COUNTS
18   RAMESH “SUNNY” BALWANI,                         )   THREE THROUGH EIGHT, TEN, AND
                                                     )   ELEVEN OF THE THIRD SUPERSEDING
19           Defendants.                             )   INDICTMENT
                                                     )
20                                                   )   Hon. Edward J. Davila
                                                     )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Motion to Dismiss as
25
     Time-Barred Counts Three Through Eight and Ten of the Second Superseding Indictment and Counts
26
     Three Through Eight, Ten and Eleven of the Third Superseding Indictment (“Motion”). I attest to the
27

28 DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MOTION TO DISMISS AS TIME-BARRED COUNTS
     THREE THROUGH EIGHT AND TEN OF THE SECOND SUPERSEDING INDICTMENT AND COUNTS THREE
     THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD SUPERSEDING INDICTMENT
     CR-18-00258 EJD                          1
            Case 5:18-cr-00258-EJD Document 498-1 Filed 08/28/20 Page 2 of 2




 1 following facts upon which the motion relies.

 2         2.      Attached to the motion are two exhibits. The content of the exhibits are as follows:

 3                 a.     Exhibit A is a true and correct copy of a March 6, 2020, letter from Assistant

 4 United States Attorney John Bostic providing notice of evidence the government intends to introduce at

 5 trial pursuant to Federal Rule of Evidence 404(b).

 6                 b.     Exhibit B is a true and correct copy of an August 21, 2020, email from Assistant

 7 United States Attorney Robert Leach to Lance Wade.

 8         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 9 and correct to the best of my knowledge.
10

11         Executed this 28th day of August, 2020 in Chevy Chase, MD.

12

13

14                                                       AMY MASON SAHARIA
                                                         Attorney for Elizabeth Holmes
15

16

17

18

19

20

21

22

23

24

25

26

27

28 DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MOTION TO DISMISS AS TIME-BARRED COUNTS
     THREE THROUGH EIGHT AND TEN OF THE SECOND SUPERSEDING INDICTMENT AND COUNTS THREE
     THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD SUPERSEDING INDICTMENT
     CR-18-00258 EJD                          2
Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 1 of 11




                 Exhibit A
       Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 2 of 11




                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  Northern District of California


                                                150 Almaden Boulevard, Suite 900        (408) 535-5061
                                                San Jose, California 95113          Fax:(408) 535-5066



                                                  March 6, 2020

VIA EMAIL

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

Jeffrey B. Coopersmith
Orrick Herrington & Sutcliffe LLP
701 5th Avenue, Suite 5600
Seattle, WA 98104-7097

                Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                       CR-18-00258-EJD
                       Notice re Government’s Intent to Introduce Certain Evidence

Dear Counsel:

        We write to provide notice that the government may seek to introduce certain evidence in
its case in chief in the above-referenced matter. This evidence is relevant to the charges in this
case and is admissible to show, among other things, Defendants’ motive, opportunity, intent,
preparation, plan, knowledge, identity, consciousness of guilt, or absence of mistake or accident.
See Fed. R. Evid. 404(b).

        Please note that, by providing this disclosure, the government is not conceding that this
evidence is admissible only under the provisions of Rule 404(b). The government may also
assert that this evidence is admissible as direct evidence of the charged conduct, that it is
inextricably intertwined with the events charged in the operative Indictment, or that it shows a
continuing course of conduct otherwise admissible under Rules 401 and 402.

       The facts summarized below are supported by the evidence in the government’s
discovery production, including witness statements as reflected in summary memoranda and
source documents such as emails, laboratory reports, and business records.

       This notice supplements the previous 404(b) disclosures that have accompanied the
government’s discovery productions in this case. The government reserves the right to introduce
additional evidence covered by those previous disclosures, and further reserves the right to
amend this notice in advance of trial based on its continuing investigation and trial preparation.



                                                 1
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 3 of 11




1. False and misleading representations directed at insured patients. As part of
   Defendants’ scheme to defraud patients, they falsely represented to patients that
   Theranos’s tests were accurate, reliable, and suitable for use in the clinical context, when
   Defendants knew that Theranos’s tests were not properly validated and suffered from
   accuracy problems that rendered them unreliable and not suitable for informing clinical
   treatment decisions. Defendants caused Theranos to misrepresent the accuracy and
   reliability of its tests in advertisements and other promotional materials distributed
   electronically and in print, and further misled patients as to the nature of Theranos’s tests
   by offering their tests for use in the clinical context, necessarily implying that Theranos’s
   tests could be relied upon for medical decision-making. Patients who questioned or
   complained about Theranos’s test results were falsely told that the company was having
   temporary, isolated problems with individual assays, were falsely assured that Theranos’s
   tests could be relied upon, or were given other excuses that masked the limitations of
   Theranos’s technology. Defendants also misled insured and uninsured patients regarding
   the methods of blood collection used by Theranos, causing patients to believe that they
   could have any blood test performed using a finger-stick when Theranos relied on vein
   draws for a substantial portion of its tests. These misrepresentations were directed at all
   potential customers of Theranos, including patients with and without medical insurance
   that might cover the cost of Theranos’s tests. The government may introduce these and
   similar facts through produced documents as well as through testimony from witnesses
   including, but not limited to, doctors and patients who patronized Theranos, marketing
   personnel employed or retained by Theranos, and former employees of Theranos.

2. False and misleading representations directed at doctors. As part of Defendants’
   scheme to defraud patients, they falsely represented to doctors that Theranos’s tests were
   accurate, reliable, and suitable for use in the clinical context, when Defendants knew that
   Theranos’s tests were not properly validated and suffered from accuracy problems that
   rendered them unreliable and not suitable for informing clinical treatment decisions.
   Defendants’ misrepresentations came in multiple forms, including advertising and
   promotional materials distributed electronically and in print, directed at doctors and
   health professionals acting as patient representatives who would later advise patients as to
   which blood testing services they should use. Defendants also caused misrepresentations
   to be directed at doctors during real-time conversations between doctors and Theranos
   representatives. For example, Dr. Linnerson in the Phoenix area was falsely told by
   Theranos representatives that the company’s tests had obtained FDA approval. Similarly,
   doctors who questioned or complained about Theranos’s test results were falsely told that
   the company was having temporary, isolated problems with individual assays, were
   falsely assured that Theranos’s tests could be relied upon, or were given other excuses
   that masked the limitations of Theranos’s technology. Other doctors were deceived as to
   the equipment and methods used for Theranos’s tests, with the company withholding
   information necessary for doctors to place those test results in context. See below.
   Defendants also misled doctors regarding the methods of blood collection used by
   Theranos, causing doctors to believe that patients could have any blood test performed
   using a finger-stick when Theranos relied on vein draws for a substantial portion of its
   tests. Similarly, Defendants misled some doctors regarding the equipment on which
   Theranos’s tests would be run and the location of that equipment. Specifically, when
   Theranos partnered with doctors’ offices to provide testing services in-house, Theranos
   would acquire office space within or near the doctor’s practice and lead the doctor to
   believe that Theranos was maintaining and operating one of its small, Theranos-
   manufactured analyzers onsite. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but


                                             2
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 4 of 11




   not limited to, doctors and patients who patronized Theranos, marketing personnel
   employed or retained by Theranos, and former employees of Theranos.

3. False and misleading representations made to Theranos’s Board of Directors.
   Defendants deceived Theranos’s Board of Directors in furtherance of their schemes to
   defraud investors and patients. In particular, Defendants misrepresented the capabilities
   of Theranos’s technology to the Board, making false claims about matters including: the
   capabilities of Theranos’s analyzers; the accuracy and reliability of Theranos’s tests; the
   existence of data proving the accuracy and reliability of Theranos’s tests; the extent to
   which Theranos relied on third-party analyzers; the extent to which Theranos relied on
   vein draws; the nature of FDA’s approval requirements for Theranos’s tests; the extent to
   which Theranos’s technology had been validated by other entities and organizations
   including hospitals; the success of Theranos’s relationship with Walgreens; the revenues
   and financial health of the company; the truth of facts reported in the Wall Street
   Journal’s October 15, 2015 article discussing Theranos; and Defendants’ willingness to
   submit Theranos’s devices for independent testing or conduct comparison testing
   matching Theranos’s test results against those from conventional labs. The government
   may introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, members of Theranos’s Board of
   Directors.

4. False and misleading representations made to Walgreens. In pursuing and
   maintaining Theranos’s partnership with Walgreens, Defendants made misrepresentations
   to Walgreens representatives about matters including: the number of tests Theranos’s
   analyzer could perform using a sample drawn from a finger-stick; the number of assays
   Theranos’s devices could conduct on a single sample; whether Theranos’s technology
   was mature and ready for commercial launch; the existence of technological boundaries
   affecting Theranos’s ability to scale up its testing services; the accuracy and reliability of
   Theranos’s tests and whether those tests were as accurate as or more reliable than
   competing tests from conventional labs; the extent to which Theranos relied on third-
   party analyzers; the extent to which Theranos relied on vein draws; the nature of FDA’s
   approval requirements for Theranos’s tests; whether Theranos conducted adequate
   proficiency testing; the extent to which Theranos’s technology had been validated by
   other entities and organizations including pharmaceutical companies and research
   universities who had purportedly used Theranos’s testing services for clinical trials or
   other studies; the purported use of Theranos’s technology by the United States military;
   Theranos’s ability to provide decentralized testing services at the point of care and the
   company’s experience operating under that model; and the profitability and financial
   health of the company. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to former Theranos employees as well as Walgreens personnel.

5. False and misleading representations made to Safeway. In pursuing a partnership
   between Theranos and Safeway, Defendants made misrepresentations to Safeway
   representatives about matters including: the number of tests Theranos’s analyzer could
   perform; the number of assays Theranos’s devices could conduct on a single sample; the
   accuracy and reliability of Theranos’s tests; whether Theranos’s technology was ready
   for commercial launch; the extent to which Theranos relied on third-party analyzers; the
   extent to which Theranos relied on vein draws; the nature of regulatory approval
   requirements for Theranos’s tests; the extent to which Theranos’s technology had been
   validated by other entities and organizations including pharmaceutical companies and
   research universities; the use of Theranos technology by the military; and the financial

                                             3
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 5 of 11




   health and projected profitability of the company. Additionally, Holmes agreed to
   provide a Theranos analyzer to UCSF so that they could evaluate Theranos’s technology
   partly for Safeway’s benefit. Theranos, however, never provided UCSF with a device to
   review. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and Safeway representatives.

6. False and misleading representations made to journalists. In promoting Theranos’s
   business, Defendants and their representatives were interviewed by journalists and made
   a number of false and misleading statements to those journalists regarding the state of
   Theranos’s business and the capabilities of Theranos’s technology. For example, Holmes
   made several misrepresentations to reporter Roger Parloff, including: (1) that Theranos’s
   level of quality and low coefficient of variation was revolutionary for a certified lab; (2)
   that Theranos had done 70 or more tests from a single microsample; (3) that Theranos
   was different from labs that used large machines in a centralized process; (4) that
   Theranos was exceeding requirements for proficiency testing; (5) that Theranos’s
   platform could do all of the several hundred tests offered by Quest in a regional lab; (6)
   that Theranos had a single device that could perform any test; and (7) that Theranos’s
   clinical laboratory consisted of hundreds of Theranos analyzer devices. Simultaneously,
   Defendants did not correct the false conclusions that journalists reached based on
   Defendants statements, failing to clarify, for example, that Theranos’s analyzer could
   perform only a limited number of assays and the company relied on third-party analyzers
   for a significant portion of its tests. Moreover, when Defendants saw false statements
   about Theranos’s capabilities repeated in press coverage, they did not correct those
   reports. This remained the case even when other employees brought the inaccurate
   statements to their attention—for example, Theranos attorney Brad Arington confronted
   Holmes about multiple false statements in Roger Parloff’s June 2014 Fortune article
   about Theranos. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees and attorneys as well as journalists who covered
   Theranos and conducted interviews of either Defendant.

7. Fostering culture of secrecy and forcing employees and others to sign non-disclosure
   agreements. In order to prevent the spread of information regarding problems at
   Theranos, Defendants required employees to sign strict non-disclosure agreements.
   Similar agreements were prerequisites to board members, potential investors, and other
   visitors obtaining information about the company, its technology, and its business.
   Similarly, in their roles controlling the day-to-day operations of Theranos and overseeing
   the company’s employees, Defendants took steps to silo information within Theranos,
   discouraging employees from sharing information about their work with other employees
   in the company and fostering a culture of internal secrecy. These actions minimized the
   number of Theranos employees who were aware of problems relating to the company’s
   research and development practices, technological capabilities, clinical laboratory
   practices, and business relationships. In particular, Defendants discouraged employees
   from sharing information regarding Theranos’s use of third-party analyzers for its tests,
   taking specific steps to conceal this fact from employees who did not already know.
   Those steps included renaming third-party devices in Theranos’s information
   management systems and assigning them code names so that employees who accessed
   these systems could not determine that those devices had in fact been manufactured by
   third-party companies. Defendants were so restrictive in controlling employees’
   statements about Theranos that they required some employees to remove references to
   Theranos from the employees’ LinkedIn profiles. Defendants were similarly secretive

                                             4
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 6 of 11




   with investors, refusing to disclose to representatives like Lisa Peterson the identities of
   other investors in the company. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees and investors as well as potential and actual
   strategic partners of Theranos.

8. Restricting access to laboratory areas within Theranos. Defendants set policies at
   Theranos that severely restricted access to the laboratory areas where Theranos tested
   patient samples. Employees who did not work in the clinical laboratory generally were
   not able to access the areas, and visitors generally were not allowed to view those areas.
   These policies and practices prevented the dissemination of knowledge regarding
   problems with Theranos’s proprietary analyzers as well as Theranos’s use of third-party
   devices for many of its tests. Similarly, while withholding access to the actual clinical
   lab, Defendants misled visitors to Theranos by intentionally giving them the impression
   that the clinical lab consisted of multiple Theranos TSPUs and did not include other
   conventional devices. For example, when Vice President Biden visited Theranos in July
   2015, Theranos did not show visitors the CLIA lab where patient sample testing was
   performed, but set up a room containing a large number of Theranos TSPU boxes on
   shelves, intending that visitors believe they were viewing the machines that ran
   Theranos’s clinical tests. Within Theranos’s Normandy laboratory, Balwani ordered that
   wall dividers be installed to hide the Tecan devices Theranos used to dilute its samples.
   When Holmes was interviewed by Roger Parloff following his visit to Theranos’s
   facilities, she responded to his request to see the lab by indicating that he had essentially
   already seen the lab because he had seen a room with multiple TSPU devices. The
   government may introduce these and similar facts through produced documents as well as
   through testimony from witnesses including, but not limited to, former Theranos
   employees, potential and actual strategic partners of Theranos, journalists, and others
   who visited Theranos.

9. Harassing, threatening, or otherwise influencing doctors or patients who had
   negative experiences with Theranos. When doctors or patients made public statements
   about inaccurate Theranos test results and other negative experiences with the company,
   Defendants and their agents engaged in harassing, threatening, or other improper
   behavior in an effort to dissuade those providers from generating negative publicity for
   Theranos. For example, when Arizona provider Dr. Nicole Sundene was cited in a Wall
   Street Journal article after providing information about an unreliable Theranos test result,
   Balwani visited her offices in person along with Christian Holmes and berated her and
   her staff, threatening to sue her. The government may introduce these and similar facts
   through produced documents as well as through testimony from witnesses including, but
   not limited to, former Theranos employees as well as doctors and patients who patronized
   Theranos’s testing services.

10. Threatening, influencing, or vilifying journalists in response to negative coverage of
    Theranos. When journalists investigated Theranos and wrote articles exposing
    misrepresentations made by Defendants concerning Theranos’s business and technology,
    Defendants and their agents threatened and other attempted to improperly influence those
    journalists in an effort to suppress negative publicity. For example, when Defendants
    learned that a reporter from the Wall Street Journal was investigating the company and
    planning to publish an article reporting unfavorable facts about the company and its
    technology, Defendants directed attorneys to reach out to the Wall Street Journal and
    attempt to dissuade the publication from releasing the article. In a meeting with the
    reporter, John Carreyrou, his editor, and the publication’s lawyers, Theranos’s attorneys

                                             5
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 7 of 11




   insisted that the publication not move forward with the article, incorrectly claiming that it
   was based on false information. Holmes also attempted to persuade Rupert Murdoch
   exercise his power as owner of the Journal to kill the story before it could be published.
   Defendants also vilified journalists who printed negative articles about Theranos,
   blaming them for skepticism regarding Theranos and its technology in an effort to deflect
   blame and accountability from themselves and their company. For example, following
   publication of the October 15, 2015 Wall Street Journal article revealing problems with
   Theranos’s blood testing services, Defendants on at least two occasions led employees in
   a chant of “Fuck you, Carreyrou,” directed at the journalist who investigated and
   authored the article. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees, attorneys representing Theranos or relevant news
   publications, and journalists who investigated and covered Theranos.

11. Blaming and vilifying competing companies. When Theranos was the subject of
    regulatory scrutiny or negative publicity, Defendants attributed blame to competing
    companies like Quest and LabCorp, stating and implying that those companies were
    influencing the government and/or the media. For example, after October 2015, when
    Theranos became the target of unfavorable reporting exposing problems with the
    company’s operations, Holmes led employees in a chant of “Fuck you, SonoraQuest.”
    Defendants made statements during this time period arguing that Theranos had been
    unfairly targeted for criticism as a result of action by competitors given Theranos’s
    potential to disrupt the blood testing industry. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as journalists who
    covered Theranos.

12. Threatening or intimidating employees and former employees. Defendants and their
    agents directed threats and intimidating language at current and former Theranos
    employees in an effort to discourage employees from disseminating facts about the
    problems facing the company’s technology and business. On multiple occasions, when
    employees left the company voluntarily or were terminated, Defendants corresponded or
    met with those employees to deliver stern reminders of the employee’s obligations under
    nondisclosure agreements and threatened employees with consequences should they
    reveal any nonpublic information about Theranos’s technology or business practices.
    When Dr. Adam Rosendorff resigned from Theranos, Balwani became angry Rosendorff
    had forwarded work emails to his personal account out of a fear that regulatory
    authorities might investigate Theranos’s practices. Balwani insisted that Rosendorff sign
    a legal document confirming deletion of the emails. This exchanges caused Rosendorff
    to feel threatened. On other occasions, Defendants reacted angrily and attempted to
    threaten or intimidate employees whom they suspected to be the sources of negative
    publicity concerning Theranos. For example, following their review of some or all of the
    October 15, 2015 Wall Street Journal article discussing Theranos, Defendants directed
    board member George Schultz and Theranos attorneys to meet with Theranos employee
    Tyler Schultz because they believed some of the information in the article was provided
    by him. George Schultz conveyed to Tyler Schultz the warning from Defendants that
    Tyler’s career would be adversely affected if he continued to share information about
    Theranos. During that conversation, Theranos lawyers waited at the house of Tyler
    Schultz’s grandfather, subsequently ambushing Tyler Schultz and threatened him with
    legal action. On another occasion, Balwani became aware of a negative review of
    Theranos as an employer posted on website glassdoor.com. In response, Balwani
    aggressively interrogated several employees in an unsuccessful effort to determine the

                                             6
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 8 of 11




   source of the review and discourage further negative reviews. Generally, Holmes and
   Balwani fostered a culture that strongly discouraged skepticism or dissent from
   employees, enforcing that culture by reacting with hostility and intimidation to any
   questioning. The government may introduce these and similar facts through produced
   documents as well as through testimony from witnesses including, but not limited to,
   former Theranos employees and members of the Board.

13. False and misleading representations made to FDA, CMS, CDPH, and other
    regulatory organizations. When Theranos was the subject of inspections by CMS and
    other regulatory organizations, Defendants’ agents presented regulators with selected,
    non-comprehensive data of Theranos’s test results in an effort to mask accuracy and
    consistency problems with Theranos’s assays. Additionally, Theranos failed to develop,
    maintain, and follow appropriate standard operating procedures for its clinical lab, but
    drafted and/or approved such SOPs immediately before or during regulatory inspections
    in an effort to conceal this oversight. In connection with an inspection by CDPH,
    Balwani and others misled an inspector into believing that the Theranos CLIA laboratory
    was limited to a single area. The government may introduce these and similar facts
    through produced documents as well as through testimony from witnesses including, but
    not limited to, former Theranos employees as well as regulatory agency personnel.

14. Violations of industry standards and government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory
    practices. In furtherance of their scheme to defraud, Defendants disregarded and failed
    to conform to industry standards as well as government regulations or rules regarding
    research and development procedures, medical devices and clinical laboratory standards.
    For example, in conducting research and development purportedly aimed at validating its
    assays, Theranos failed to conduct adequate validation studies, relying on insufficient
    data to claim that their tests were valid, accurate, and reliable. Theranos also cut corners
    in its Arizona research and development testing, failing to implement a clear protocol for
    informed consent for trial participants and fostering a coercive environment for testing.
    Theranos’s CLIA lab was the site of several violations of these rules and standards
    including the use of expired reagents, failure to implement and carry out proper
    proficiency testing and quality control processes, and inadequate record-keeping. Under
    Defendants’ supervision, Theranos’s CLIA lab also improperly failed to develop,
    maintain, and follow adequate standard operating procedures for its clinical tests.
    Defendants also exercised an improper degree of control and influence over the operation
    of Theranos’s CLIA lab despite their lack of medical education or training. Defendants,
    and Balwani in particular, were deeply involved in clinical decisions that should have
    been left to the discretion of the laboratory director—even overruling the laboratory
    director at times. In exercising that control, Defendants consistently made decisions that
    prioritized preserving Theranos’s reputation and secrecy at the expense of providing
    complete information to doctors and patients. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees as well as regulatory agency
    personnel, and expert witnesses.

15. Altering or tampering with third-party medical devices. Theranos’s in-house
    manufactured analyzer—called the Edison, miniLab, or TSPU—was incapable of
    performing a large proportion of the clinical blood tests Theranos offered. The Theranos
    devices were also incapable of handling high-throughput activity required to support
    Theranos’s business model. In response, Defendants caused Theranos to acquire several
    commercially available blood analyzer devices manufactured by third parties. Theranos

                                             7
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 9 of 11




   then altered and tampered with those devices by modifying them to run on smaller and/or
   diluted blood samples, contrary to industry standards and the manufacturers’ intended use
   for such devices. The government may introduce these and similar facts through
   produced documents as well as through testimony from witnesses including, but not
   limited to, former Theranos employees.

16. Multiplexing test results and disregarding outliers to mask inconsistency. In its
    clinical testing and/or its proficiency testing, Theranos operated its analyzers according to
    a protocol that included running each assay multiple times and then multiplexing the
    results in order to derive the final, reported result. As part of that protocol, so-called
    outlier results—individual results that deviated from the other results for a given assay on
    a given sample—were discarded and not accounted for. This approach tended to mask
    consistency problems with Theranos’s tests. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees.

17. Improperly setting and altering reference ranges. Theranos’s lab practices deviated
    from industry standards and standard testing protocols approved by FDA and validated
    by the industry. In setting the reference ranges for its tests, Theranos improperly relied
    on reference ranges for common, FDA-approved tests and/or conducted insufficient
    studies to set and adjust its own reference ranges. Similarly, after Theranos began
    offering and providing clinical blood testing services, the company improperly adjusted
    reference ranges based on individual clinical results—without conducting sufficient
    studies to justify such an adjustment—in order to bring out-of-range results back into the
    newly adjusted “normal” range and avoid abnormal results to patients. The government
    may introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees and
    expert witnesses.

18. Withholding critical test results and other important information from doctors and
    patients. In an effort to avoid additional scrutiny of its blood test results and laboratory
    practices, Theranos sometimes withheld test results that were in the “critical” range for a
    given analyte, i.e., results that indicated a patient might need urgent medical care.
    Additionally, Theranos withheld information from doctors and patients indicating what
    type of analyzer had been used for a given test, depriving doctors and patients of the facts
    needed to place certain assay results into context—for example, when multiple samples
    from a single patient had been run on different types of analyzers leading to otherwise
    unexplainable discrepancies in results. Theranos also withheld from doctors and patients
    the fact that Theranos’s tests were not FDA approved, that Theranos relied on third-party
    analyzers for many of its tests, and other key facts regarding problems with their
    laboratory practices. The government may introduce these and similar facts through
    produced documents as well as through testimony from witnesses including, but not
    limited to, former Theranos employees, expert witnesses, and doctors and patients who
    patronized Theranos’s testing services.

19. Declining to conduct or agree to meaningful comparative tests. Despite the fact that
    Theranos’s analyzers and testing procedures varied from industry standards and
    conventional, FDA-approved tests, Defendants declined to conduct sufficient
    comparative tests establishing that Theranos’s test results delivered accurate and reliable
    results when compared to competing technology. Similarly, Theranos failed to conduct
    comprehensive and accurate comparison tests establishing that its assays could reliably
    be conducted on finger-stick samples as opposed to vein draws. Defendants also refused

                                             8
   Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 10 of 11




   to commission or authorize such comparative testing through Sarah Cannon, Cleveland
   Clinic, UCSF, or other independent third-parties, to publish the results of any such
   testing, and to provide that information to the company’s board. The government may
   introduce these and similar facts through produced documents as well as through
   testimony from witnesses including, but not limited to, former Theranos employees,
   expert witnesses, representatives of potential and actual strategic partners of Theranos,
   and members of the Theranos Board.

20. Decommissioning Theranos’s Laboratory Information System database. Theranos
    maintained its clinical test data in a software database it called the Laboratory
    Information System (“LIS”). In October 2016, Theranos announced that it would cease
    offering clinical lab testing services. Following that decision but before the company
    ceased operation in 2018, Theranos “decommissioned” its LIS, rendering it nonfunctional
    and converting the data to a format that is not readily retrievable. This decision had the
    effect of obscuring or destroying detailed information regarding the specific tests
    Theranos conducted during the years of its clinical testing operation, hindering the
    government’s investigation of Defendants. The government may introduce these and
    similar facts through produced documents as well as through testimony from witnesses
    including, but not limited to, former Theranos employees and representatives of the
    Theranos assignee.

21. Obtaining personal benefit from position at Theranos. In addition to their salaries and
    other direct compensation, Defendants also obtained significant additional benefits from
    their positions at Theranos. For example, the company regularly paid for luxury travel
    and accommodations for Holmes. Additionally, Holmes routinely required her office
    assistant to perform a large number of personal tasks seemingly unrelated to the business
    of Theranos, including shopping for and returning household items, clothing, luxury
    fashion accessories, and beauty products. Finally, both Holmes and Balwani were he
    beneficiaries of increased local and national standing as a result of their association with
    Theranos. Holmes was featured in numerous publications and lauded as a visionary.
    Defendants also associated with celebrities, dignitaries, and other wealthy and powerful
    individuals who were interested in Theranos. Holmes collected a substantial salary from
    Theranos, which enabled her to live a luxurious lifestyle, driving a luxury SUV, renting
    an expensive home, and purchasing expensive merchandise. The government may
    introduce these and similar facts through produced documents as well as through
    testimony from witnesses including, but not limited to, former Theranos employees,
    journalists who investigated Theranos, members of the Theranos Board, and potential and
    actual investors in Theranos.

22. Concealing the romantic relationship between Holmes and Balwani from investors
    and others. During much of the relevant time period, Defendants Holmes and Balwani
    were romantically involved. This relationship was actively concealed from others to
    whom its existence would have been material, including: prospective and actual
    investors; members of the Board of Directors; representatives of Walgreens, Safeway,
    and other partner organizations; Theranos employees; and journalists. Defendants took
    steps to hide the existence of this relationship, such as commuting to work separately and
    avoiding being seen together outside of work. On at least one occasion, when questioned
    by a journalist as to whether she was in a relationship, Holmes falsely stated that she was
    not. The government may introduce these and similar facts through produced documents
    as well as through testimony from witnesses including, but not limited to, former
    Theranos employees as well as members of the Board of Directors, potential and actual


                                             9
Case 5:18-cr-00258-EJD Document 498-2 Filed 08/28/20 Page 11 of 11




investors in Theranos, potential and actual strategic partners of Theranos, and journalists
who interviewed Defendants.


                                                     Very truly yours,

                                                     ADAM A. REEVES
                                                     Attorney for the United States,
                                                     Acting Under Authority Conferred
                                                     By 28 U.S.C. § 515


                                                     /s/
                                                     JOHN C. BOSTIC
                                                     Assistant United States Attorney




                                         10
Case 5:18-cr-00258-EJD Document 498-3 Filed 08/28/20 Page 1 of 4




                Exhibit B
                 Case 5:18-cr-00258-EJD Document 498-3 Filed 08/28/20 Page 2 of 4

Ad   k




From:                              Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent:                              Friday, August 21, 2020 5:53 PM
To:                                Wade, Lance; Downey, Kevin; Saharia, Amy; Trefz, Katherine
Cc:                                Coopersmith, Jeffrey; Schenk, Jeffrey (USACAN); Bostic, John (USACAN); Baehr-Jones,
                                   Vanessa (USACAN)
Subject:                           FW: US v. Holmes


Dear Lance,

Thank you for checking in on this. I hope you and your team are well too.

On May 10, 2019, you wrote to us seeking essentially the same information with respect to the Superseding
Indictment. Dkt. 204‐2. Unsatisfied with the government’s response, Ms. Holmes moved to dismiss the indictment and
for a bill of particulars. Dkt. 204, 204‐3. On February 11, 2020, the Court denied the motion to dismiss and ordered the
government to produce a bill of particulars only “as to the specific misrepresentations underlying the doctor‐patient
fraud and the names of any co‐conspirators supporting count one.” Dkt. 330 at 39. On March 26, 2020, the government
served and lodged for filing under seal a bill of particulars conforming to the Court’s order.

The changes reflected the Third Superseding Indictment are limited. Paragraph 3 adds a sentence: “Theranos’s
investors included individuals, entities, certain business partners, members of its board of directors, and individuals and
entities who invested through firms formed for the exclusive or primary purpose of investing in Theranos’s
securities.” Paragraph 10 adds the words “as early as 2010.” Paragraphs 11, 12, and 20 change the date 2013 to
2010. Paragraph 13 adds the words “or outside California.” Paragraph 16 adds the words “through, among other
means, their involvement in Theranos’s day‐to‐day operations and their knowledge of complaints received from doctors
and patients” and identifies specific tests that were also listed in the government’s bill of particulars. Paragraph 18 lists
new victims: B.B., ET., and M.E. Paragraph 26 adds the phrase “telephonic communications regarding lab test results”
and alleges counts relating to B.B., E.T. and M.E., rather than Patients 1 and 2. In addition, there are minor changes to
Paragraphs 1, 2, 7, and 15 and the word “Third” is added before the words “Superseding Indictment.”

Theranos’s investors are easily identifiable from the discovery that has been provided to you. For example, a list of
Theranos equity investors issued stock certificates is available at THER‐0905030. “Certain business partners” are
Safeway and Walgreens. Members of Theranos’ board are easily identifiable from the discovery provided to
you. Indeed, many are listed in the stock certificate ledger reflected at THER‐0905030. “Firms formed for the exclusive
or primary purpose of investing in Theranos’s securities” are also easily identifiable from the discovery and include Peer
Ventures Group IV, L.P., Peer Ventures Group III, L.P., Lucas Venture Group XI, L.P., and Lucas Venture Group IV, L.P.

B.B. is               . E.T. is              . M.E. is                 .

An indictment “must be a plain, concise, and definite written statement of the essential facts constituting the offense
charged.” Fed. R. Crim. P. 7(c)(1). The Third Superseding Indictment satisfies this requirement. In addition, you have an
early Jencks disclosure, the government’s Rule 404(b) disclosure, its Rule 16 expert disclosure, its exhibit list, and its
witness list, not to mention all of the discovery produced to date. Further explanation of the Third Superseding
Indictment is wholly unnecessary for Ms. Holmes to understand the charges and present a defense.

Best regards,

********************************
Robert S. Leach
Assistant United States Attorney

                                                              1
                 Case 5:18-cr-00258-EJD Document 498-3 Filed 08/28/20 Page 3 of 4

United States Attorney's Office
 Northern District of California
1301 Clay Street, Suite 340S
Oakland, California 94612
(510) 637‐3918 ‐‐ Office
(415) 793‐2945 – Cell




From: Wade, Lance <LWade@wc.com>
Sent: Wednesday, August 19, 2020 12:51 PM
To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Bob,

I hope you are well. I write in response to your May 4 e‐mail below. The government returned a superseding
indictment more than a month ago. Please let me know when we can expect a response to my April 24 letter,
reattached hereto.

Thanks.

‐‐Lance


Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade


From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent: Monday, May 4, 2020 6:25 PM
To: Wade, Lance <LWade@wc.com>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>; Baehr‐Jones, Vanessa
(USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Lance:

I hope you are well. We will respond if and when a new charging instrument is filed. I will say now, though, your letter
seems to seek a great deal that was denied in the motion for a bill of particulars.

Best regards,
Bob

From: Wade, Lance <LWade@wc.com>
Sent: Thursday, April 30, 2020 1:42 PM

                                                            2
                  Case 5:18-cr-00258-EJD Document 498-3 Filed 08/28/20 Page 4 of 4

To: Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Bostic, John (USACAN) <jbostic@usa.doj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: US v. Holmes

Counsel:

Good afternoon. I just wanted to follow‐up on the attached letter and inquire as to when we might expect a response.

Many thanks.

‐‐Lance

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade


From: Wade, Lance
Sent: Thursday, April 9, 2020 9:22 PM
To: 'Leach, Robert (USACAN)' <Robert.Leach@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>;
Baehr‐Jones, Vanessa (USACAN) <Vanessa.Baehr‐Jones@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Cc: Wade, Lance <LWade@wc.com>; Downey, Kevin <KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz,
Katherine <KTrefz@wc.com>
Subject: US v. Holmes

Please see the attached.


Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  3
            Case 5:18-cr-00258-EJD Document 498-4 Filed 08/28/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   [PROPOSED] ORDER GRANTING MOTION
16                                             )   TO DISMISS AS TIME-BARRED COUNTS
       v.                                      )   THREE THROUGH EIGHT AND TEN OF THE
17                                             )   SECOND SUPERSEDING INDICTMENT AND
     ELIZABETH HOLMES and                      )   COUNTS THREE THROUGH EIGHT, TEN,
18   RAMESH “SUNNY” BALWANI,                   )   AND ELEVEN OF THE THIRD SUPERSEDING
                                               )   INDICTMENT
19          Defendants.                        )
                                               )
20                                             )   Hon. Edward J. Davila
                                               )
21                                             )

22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING MOTION TO DISMISS AS TIME-BARRED COUNTS THREE
     THROUGH EIGHT AND TEN OF THE SECOND SUPERSEDING INDICTMENT AND COUNTS THREE
     THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD SUPERSEDING INDICTMENT
     CR-18-00258-EJD
            Case 5:18-cr-00258-EJD Document 498-4 Filed 08/28/20 Page 2 of 2




 1          This CAUSE having come before the Court upon Defendant Elizabeth A. Holmes’ Motion to

 2 Dismiss as Time-Barred Counts Three Through Eight and Ten of the Second Superseding Indictment

 3 and Counts Three Through Eight, Ten and Eleven of the Third Superseding Indictment. After due

 4 consideration of the filings, the governing law, and the argument of the parties:

 5          IT IS HEREBY ORDERED that Ms. Holmes’ motion is GRANTED, and that Counts Three

 6 Through Eight and Ten of the Second Superseding Indictment and Counts Three Through Eight, Ten

 7 and Eleven of the Third Superseding Indictment are DISMISSED.

 8

 9          IT IS SO ORDERED.

10

11 Dated: _____________

12

13                                                                      Hon. Edward J. Davila
                                                                        United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27 [PROPOSED] ORDER GRANTING MOTION TO DISMISS AS TIME-BARRED COUNTS THREE
     THROUGH EIGHT AND TEN OF THE SECOND SUPERSEDING INDICTMENT AND COUNTS THREE
28 THROUGH EIGHT, TEN, AND ELEVEN OF THE THIRD SUPERSEDING INDICTMENT
     CR-18-00258 EJD
                                                     1
